*489On Rehearing
On rehearing, it was pointed out to this court that the action of the trial court in granting the motion for summary judgment in favor of Banister Construction Company in the third party action brought by Hudson Gas and Oil Corporation was not appealed from and became final. It was not the intention of this court to disturb the ruling of the trial court upon such motion for summary judgment and such portion of the case is not remanded for trial, and undoubtedly will be specifically mentioned in any final judgment hereafter rendered in this cause.